Citation Nr: 0816222	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than February 
25, 2003, for the grant of service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar spine 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri dated in September 2005 wherein service connection 
was established for degenerative joint disease and 
degenerative disc disease of the lumbar spine, effective 
February 23, 2003.  The veteran subsequently expressed 
disagreement regarding the effective date assigned for that 
award.

This matter also comes to the Board on appeal from May 2006 
rating decision wherein a rating in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine was denied.  The veteran subsequently 
expressed disagreement with the disability rating assigned.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a lumbar 
spine disability was initially denied by a rating decision 
dated in November 1975.  The veteran did not perfect an 
appeal.  

2.  The veteran subsequently filed a claim to reopen the 
claim in September 2000 at which time he failed to respond to 
an RO letter asking that he submit new and material evidence.  

3.  The veteran filed a request to reopen the claim of 
entitlement to service connection for a lumbar spine 
disability on February 25, 2003.  

4.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine has been evidenced by 
functional impairment that equates to forward flexion no 
worse than 90 degrees, extension no worse than 10 degrees, 
bilateral lateral flexion no worse than 25 degrees, and 
bilateral rotation no worse than 25 degrees.  The disability 
is also manifested by no more than moderate radiculopathy in 
both lower extremities, but not by any incapacitating 
episodes in association with intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date prior to 
February 25, 2003, for the grant of service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292-5243 (2007).

3.  The criteria for separate evaluation of 20 percent for 
radiculopathy in each lower extremity are met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran served on active duty from July 1972 to July 
1975.  He submitted his original claim of entitlement to 
service connection for a lumbar spine disability in August 
1975.  

The veteran's service medical records reveal complaints of 
back pain in February 1973 secondary to pulled muscles.  The 
veteran's February 1972 entrance examination and July 1975 
separation examination revealed normal clinical evaluations 
of his spine.  

The veteran's claim was denied in November 1975.  The basis 
for the denial was that although the veteran had complaints 
of back pain on one occasion in service, there was no further 
treatment for a back disability in service and no continuity 
of treatment for a back disability since service.  

The veteran was provided notice of the rating decision in 
December 1975.  He failed to perfect an appeal.  

The veteran submitted a request to reopen the claim of 
service connection for a lumbar spine disability in February 
1981.  In a February 1982 rating decision, his claim was 
denied on the basis that his claimed back condition was not 
shown to be related to service.  He was notified of this 
decision in a March 1982 letter, and did not appeal.

He submitted another statement requesting to reopen this 
claim in October 1986; however, in a November 1986 letter, 
the RO advised the veteran that his claim was denied because 
his back condition was not shown to be related to service.  
The RO noted that his claim had been previously denied in a 
March 1982 decision, and that the March 1982 decision was 
final in absence of new and material evidence.  A Notice of 
Appellate Rights was enclosed with this letter, but he did 
not appeal.

In a September 2000 statement, the veteran once again 
indicated that he wished to reopen his claim.  In a November 
2000 letter, he was advised that his claim had been 
previously denied in a November 1986 decision, and that he 
must submit new and material evidence to reopen that claim.  
He was also advised of what the evidence must show to be 
considered new and material.  

A request to reopen the claim of service connection for a 
lumbar spine disability was subsequently received at the RO 
on February 25, 2003.  The RO wrote to the veteran in March 
2003 and informed him that his claim of service connection 
for a lumbar spine disability was previously denied and had 
become final.  The veteran was informed that he needed to 
submit new and material evidence to reopen his claim.

The veteran was afforded a VA examination in July 2003.  The 
examiner reviewed the veteran's claims file and diagnosed the 
veteran with chronic back pain of the cervical, thoracic, and 
lumbar spine and opined that his symptomatology was related 
to his military service.  

The veteran was also afforded a VA examination in March 2004 
at which time the examiner diagnosed the veteran with mild 
degenerative disease of the lumbar spine and opined that the 
strain he experienced in service was unrelated to his 
degenerative disease because he did not report back pain 
until 1978 after working in manual labor and factory jobs.  

The veteran was granted service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine in September 2005.  He was assigned a 10 percent 
disability rating for his disability effective from February 
25, 2003, the date his request to reopen was date stamped, 
and a 20 percent disability rating effective from April 21, 
2004, the date VA outpatient treatment reports showed the 
criteria for a higher evaluation was met.

The veteran submitted his notice of disagreement with the 
effective date for service connection in October 2005.  The 
veteran claimed that the effective date should be in 1978 
when he began having back problems.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2007).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the veteran was originally denied service 
connection for a lumbar spine disability in November 1975.  
He failed to perfect an appeal of that decision and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.1103 (2007).  As such, new and 
material evidence was required to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

As noted, he subsequently submitted a request to reopen the 
claim of service connection for a lumbar spine disability in 
February 1981, and this claim was denied in a February 1982 
rating decision.  He was notified of this decision in a March 
1982 letter, and did not appeal.  He once again attempted to 
reopen this claim in October 1986; however, in a November 
1986 letter, the RO advised the veteran that his claim was 
denied because his back condition was not shown to be related 
to service.  The RO noted that his claim had been previously 
denied in a March 1982 decision, and that the March 1982 
decision was final in absence of new and material evidence.

In a September 2000 statement, the veteran again indicated 
that he wished to reopen his claim.  In a November 2000 
letter, he was advised that his claim had been previously 
denied in a November 1986 decision, and that he must submit 
new and material evidence to reopen that claim.  He was also 
advised of what the evidence must show to be considered new 
and material.  

No response to this letter was received within one year of 
the date stamp of the letter.  A claim is considered 
abandoned when a claimant does not supply information 
requested by VA within one year of the request.  38 C.F.R. § 
3.158 (2007).  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim. 38 C.F.R. 
§ 3.158. 

The next correspondence received from the veteran was the VA 
Form 21-4138 received on received on February 25, 2003, which 
gave rise to this appeal.  In regard to this claim, the 
veteran was afforded the earliest possible effective date.  
His initial claim was denied in May 1975 and he failed to 
perfect an appeal.  Thus new and material evidence was 
required to reopen the claim and establish service 
connection.  He filed the current claim on February 25, 2003, 
and the RO established the date of the claim to reopen as the 
effective date and there is no legal basis to establish an 
earlier date.  

Significantly, the veteran has not disputed the facts 
discussed above.  Thus, there appears to be no factual 
dispute relevant to the disposition of this appeal.  Rather, 
the veteran appears to be raising an argument couched in 
equity in that his sole assertion for claiming that the 
effective date should go back to 1978 because he has 
experienced a back disability since that time.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

As noted above, the regulations governing the assignment of 
effective dates provide that the effective date for a 
reopened claim, after a final disallowance, shall be the date 
of receipt of the new claim or date entitlement arose, 
whichever is later.  In addition, where there is an abandoned 
claim, the veteran must file a new claim, and the effective 
date will not be earlier than the date of receipt of the new 
claim.

Applying that law to the facts of this case, there is no 
basis to establish an earlier effective date for the grant of 
service connection for the veteran's degenerative joint 
disease and degenerative disc disease of the lumbar spine 
prior to February 2003.  As there is no dispute as to the 
relevant underlying facts, this is a case in which the law is 
dispositive, and the Board finds that the appeal must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)

II.  Increased Rating

The veteran claims that he is entitled to a rating in excess 
of the currently assigned 20 percent rating in effect for his 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine.  

At the outset of this discussion, the Board notes that the 
veteran's claim for a higher rating was filed shortly after 
the RO's grant of service connection in the October 2005 
decision, and within the one year period to appeal that 
decision.  Thus, the Board has considered whether the claim, 
in fact, constituted a notice of disagreement with the 
disability rating assigned.  However, in the statement 
received on October 27, 2005, the veteran's representative 
specifically indicated that the "Veteran claims an increase 
to his service-connected low back condition."  No reference 
was made to disagreement with the disability rating assigned 
in the recent decision, or a desire to appeal.  Furthermore, 
several days earlier, on October 21, 2005, the representative 
had submitted a statement indicating that the "Veteran 
disagrees with the effective date to his 20% rating," thus 
showing that he understood the distinction between initiating 
an appeal of a decision and filing a new claim.  

Therefore, the Board construes the February 2003 statement as 
a new claim for an increased rating; thus, this issue is not 
on appeal from the original grant of service connection in 
the October 2005 decision.  Instead, the appeal arises from 
the subsequent March 2006 decision that denied a higher 
rating.

Turning to the evidence of record, the veteran was afforded a 
VA spine examination in January 2006.  The veteran reported 
that he was medically retired in 2001 due to a heart 
condition and his back disability.  He said he tends to his 
activities of daily living but does not do any housekeeping 
chores.  The veteran reported pain and constant flaring of 
his back disability.  He said extended periods of weight-
bearing make the pain worse.  He denied bowel or bladder 
dysfunction.  The veteran said he can walk one-half block and 
uses forearm crutches that were prescribed in October 2005.  
Physical examination revealed that the veteran ambulated with 
light use of his forearm crutches.  He was able to walk on 
his heels, walk on his toes, and perform a modified squat.  
Range of motion testing was performed three times and 
revealed flexion of 90 degrees without any evidence of pain, 
grimacing, or outward signs of increased pain, extension of 
20 degrees which decreased to 10 degrees by the third trial 
indicating some fatigability and increased pain, lateral 
flexion to 25 degrees bilaterally and rotation of 25 degrees 
bilaterally.  The veteran was able to get on and off the 
examination table without assistance.  Straight leg raise was 
negative at 0 to 45 degrees bilaterally and sensation was 
intact to sharp and dull stimuli in the lower extremities.  
Motor strength was 5/5 bilaterally.  The veteran reported he 
has not been prescribed any periods of bed rest for 
incapacitating episodes.  The examiner diagnosed the veteran 
with degenerative disc disease of the lumbar spine with 
spinal stenosis and spondylolisthesis with complaints of 
radicular symptoms into the right and left leg.  The examiner 
concluded that she was unable to provide an opinion regarding 
any additional loss of joint function during flare-ups 
because the veteran reported that he is continually flared.  
She said the veteran made good effort on range of motion 
testing.  

VA outpatient treatment reports were associated with the 
claims file.  In June 2005 the veteran was noted to have 
stepped in hole which increased his back pain.  In July 2005 
he was assessed with lumbar spondylosis with stenosis.  His 
mobility was noted to be improved with good side bending and 
forward flexion.  His lumbar spine was tender to deep 
palpation.  In December 2005 the veteran reported continuing 
back pain.  Musculoskeletal examination revealed a slow, 
smooth gait with use of a cane and negative straight leg 
raise.  A February 2006 electromyograph (EMG) was noted to be 
normal.  In May 2006 the veteran reported the he uses his 
forearm crutches when he is "out and about."  He reported 
tingling in his legs and denied bowel or bladder problems.  
Musculoskeletal examination revealed that the veteran was 
able to forward bend to the level of the knees.  Extension 
produced pain.  Sensation was diminished to light touch in 
the lower extremities.  He was assessed with spinal stenosis 
at L4-5.  In August 2006 the veteran was seen for right hip 
pain and was noted to use a manual wheelchair.  In December 
2006 the veteran was noted to use a wheelchair as his main 
method of ambulation and a cane around the house.  He 
reported severe pain in his right leg.  He denied bowel or 
bladder dysfunction, weakness, or numbness.  He reported 
occasional numbness in the legs.  The examiner reported that 
the veteran was able to walk with a cane including heel and 
toe walk with some pain.  Sensation was intact to light touch 
bilaterally.  Neurological examination revealed that the 
veteran was conscious and alert with appropriate behavior.  
In January 2007 the veteran reported back pain.  

Associated with the claims file are several letters from the 
medical director of physical medicine and rehabilitation at 
VA.  In a February 2005 letter the physician reported that a 
recent magnetic resonance imaging (MRI) of the lumbar spine 
revealed disc degeneration and facet hypertrophy at several 
levels.  He said the MRI findings and thickening of the 
ligamentum flavum create spinal stenosis.  He indicated that 
there was also subluxation of the spine between L4-5.  In a 
February 2006 letter the physician reported similar findings 
and he said that an EMG performed in February 2006 did not 
reveal any nerve damage but a previous study in 2000 revealed 
an L5 radiculopathy.  He diagnosed the veteran with 
degenerative lumbar spinal stenosis.  He indicated that the 
veteran's condition limited the veteran's ability to walk, 
bend, lift or stand for prolonged periods.  He said the 
veteran can expect his condition to continue to deteriorate 
and may cause recurrent nerve damage in the future.  In a May 
2006 letter the physician reported similar findings as those 
reported in the February 2006 letter.  

Associated with the claims file is a letter from W. Bradley, 
M.D, dated in April 2006.  Dr. Bradley reported that the 
veteran has been seen for low back and neck pain and that his 
diagnoses were degenerative disc disease of the cervical 
spine at C5-6, herniated nucleus pulposus of the lumbar spine 
at L5-S1, and degenerative disc disease of L4-5.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

The veteran's degenerative joint disease and degenerative 
disc disease is rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5243.  The Board notes that 
Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine under the old rating criteria which are not 
pertinent to this appeal.  The General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243) provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2007).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  Id.  

Here, in applying the criteria to the medical evidence of 
record a rating higher than the assigned 20 percent is not 
warranted.  At the time of the January 2006 VA examination, 
the evidence showed that the veteran could flex his back to 
90 degrees.  The combined range of motion was no more than 
210 degrees.  Range of motion testing performed at the VA 
examination did not reveal any outward signs of pain except 
on extension.  The examiner reported that she was unable to 
provide an opinion regarding any additional loss of joint 
function during flare-ups because the veteran reported that 
he is continually flared.  However, the Board notes that even 
accounting for reduced extension shown on examination due to 
pain and repetitive use, the combined range of motion was 
still 200.  See Deluca, supra.  The Board essentially finds 
that his degree of symptomatology and functional loss present 
in the lumber spine disability have been accounted for in the 
current 20 percent rating assigned.

Finally, there is no evidence that the veteran's disability 
was manifested by any incapacitating episodes in association 
with intervertebral disc syndrome.  The veteran reported that 
he has not been prescribed any periods of bed rest for 
incapacitating episodes at the time of the VA examination and 
the VA outpatient treatment reports do not document 
prescribed periods of bed rest for incapacitating episodes.  
To warrant a 40 percent rating, functional losses would have 
to equate to forward flexion of the thoracolumbar spine of 30 
of degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  In sum, a higher evaluation for 
the veteran's service-connected lumbar spine disability is 
not warranted under the general rating criteria for 
evaluating the spine.

However, the Board recognizes that VA outpatient treatment 
reports dated in December 2005 document that the veteran 
ambulated with a slow, smooth gait with use of a cane.  The 
January 2006 VA examiner also noted complaints of radicular 
symptoms extending into both the right and left leg.  In a 
subsequent May 2006 letter, a VA physician noted that the 
veteran's degenerative spinal stenosis limited his ability to 
walk, bend, or lift, or to stand for 5 to 10 minutes.  The 
examiner noted that it will continue to degenerate and may 
cause nerve damage in the future.   In December 2006 the 
veteran was later reported to use a manual wheelchair to 
ambulate but he was able to able to walk with a cane 
including heel and toe walk with some pain at that time.  At 
that time, his primary complaints with respect to ambulating 
were complaints of pain, numbness, and other symptoms in his 
legs.  The examiner noted an assessment of lumbar stenosis.

In light of this evidence, the Board has considered separate 
ratings based on neurological abnormalities in the lower 
extremities.  However, there is no evidence of any 
neurological deficits as an EMG performed in February 2006 
was normal.  During the January 2006 VA examination, muscle 
strength was found to be normal in the lower extremities, and 
deep tendon reflexes were found to be 2+ out of 4.  No edema 
was noted in either lower extremity, and sensation was found 
to be intact.  In the December 2006 clinical note, it was 
noted that examination of the lower extremities revealed 
sensation to be intact to light touch, and muscle strength 
was found to be 5 in the hips, knees, and ankles.  Muscle 
stretch reflex in the patellar and ankle was 2/4.  Subsequent 
examination in January 2004 showed that he was stilling using 
a wheelchair, and he described some difficulty rising from 
it.  However, he was able to get on the examination table, 
and the examiner found normal sensation.  Strength was found 
to be 4/5 in the hip, and no pain was reported on palpation 
of the spine.

In light of the veteran's significant complaints of pain and 
weakness in the lower extremities, the Board finds that 
separate ratings of 20 percent are warranted for both the 
left and right extremity under 38 C.F.R. § 4.121a, Diagnostic 
Code 8520 (2007) as analogous to moderate impairment of the 
sciatic nerve.  Although the Board is cognizant that the 
medical records contain findings that some of his complaints 
are somatic in nature, there is also significant medical 
evidence that appears to confirm the presence of 
radiculopathy in the lower extremities.  However, in light of 
the absence of any objective findings of muscle atrophy or of 
any objective evidence of more than moderate impairment of 
strength, sensation, or reflexes in the lower extremities on 
examination, the Board concludes that the preponderance of 
the evidence is against granting evaluations of 40 percent 
for more for moderately severe impairment or greater in 
either lower extremity. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
20 percent for the service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
However, the Board further finds that the evidence of record 
supports the assignment of a separate 20 percent rating under 
Diagnostic Code 8520 based on left lower extremity 
radiculopathy associated with his service-connected back 
disability, and a separate 20 percent rating under Diagnostic 
Code 8520 based on right lower extremity radiculopathy 
associated with his service-connected back disability.  To 
this extent, the benefit sought on appeal is granted.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2005, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his increased rating 
claim.  Additionally, by a letter dated in March 2006, notice 
was not provided as to the criteria for rating low back 
disabilities and with respect to award of effective dates, 
see Dingess/Hartman, supra.   

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   To the 
extent that this holding applies to appeals of initial 
ratings, the Board finds that any defects with regard to the 
Vazquez-Flores test are non-prejudicial.  While notification 
of the specific rating criteria was provided in the statement 
of the case (SOC), and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  As to the remaining 
elements identified in that holding, the veteran was 
questioned about his employment and daily life during the 
course of VA examination.  The Board finds that the notice 
given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.  The RO also arranged for him to 
undergo a VA examination.  In short, the Board finds that VA 
has satisfied its duty to assist to the extent possible under 
the circumstances by obtaining evidence relevant to his 
claims.  38 U.S.C.A. §§ 5103 and 5103A.

With regard to the earlier effective date claim, the Court 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").

As discussed in detail above, the facts relevant to the 
assignment of an effective date for the award of service 
connection are not in dispute.  As discussed above, the Board 
believes that resolution of the appellant's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of an effective date.  Therefore, the Board 
finds that no reasonable possibility exists that any further 
assistance could have aided him in substantiating the claim; 
thus, VA has no further duty to notify him of the evidence 
needed to substantiate his earlier effective date claim.  See 
38 U.S.C.A. § 5103A.  Consequently, the Board further finds 
that any deficiency in not providing notice as to the 
effective date element is moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Furthermore, even if the Board is erring in treating the 
resolution of this claim as one based on statutory 
interpretation as contemplated by Dela Cruz and Valiao, the 
record reflects that the RO wrote to the veteran in March 
2003 and informed him that he needed to submit new and 
material evidence to reopen his claim in regard to a lumbar 
spine disability.  He was told of what was required to 
substantiate the underlying claim.  He was informed of what 
the RO would do in the development of the claim, what he was 
required to do and that he should submit evidence in support 
of his claim.  Most significantly, he was also informed of 
the elements necessary to establish an earlier effective date 
by way of a letter dated in September 2006.

The RO granted service connection for a degenerative joint 
disease and degenerative disc disease of the lumbar spine in 
September 2005.  The veteran was informed that his claim of 
service connection for degenerative disc disease was assigned 
a 10 percent disability rating from February 25, 2003, and a 
20 percent disability rating effective from April 21, 2004.  
The veteran filed a notice of disagreement with the effective 
date.  The RO wrote to the veteran again in September 2006 
and notified him of the evidence/information required to 
substantiate his claim for an earlier effective date.  He was 
advised to submit any evidence he had.  The RO issued a 
statement of the case (SOC) in March 2006.  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of a letter dated in March 2006.  See Dingess/Hartman, 
supra.  In reviewing the requirements regarding notice found 
at 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  

The Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2007) by obtaining relevant records 
and arranging for the veteran to undergo an appropriate 
examination.  




ORDER

Entitlement to an effective date earlier than February 25, 
2003, for the grant of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine is denied.

Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar spine 
currently rated as 20 percent disabling is denied.  

A separate disability rating of 20 percent for the 
neurological deficit in the left lower extremity is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

A separate disability rating of 20 percent for the 
neurological deficit in the right lower extremity is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


